     Case 9:20-cv-81907-DMM Document 3 Entered on FLSD Docket 10/14/2020 Page 1 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                     SouthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Florida

                      CECILIA AGUEDA
                                                                  )
                                                                  )
                             Plaintiff
                                                                  )
                                v.                                )       Civil Action No. 20cv81907
                    JIMMY TORANO, and                             )
                     DANIELLE TORANO                              )
                            Defendant
                                                                  )


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) DANIELLE TORANO
                                         14384 Stroller Way,
                                         Wellington, FL 33414




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: The Law Office of Zandro E. Palma, P.A.
                                         9100 South Dadeland Boulevard
                                         Suite 1500
                                         Miami, FL 33156



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT

        Oct 14, 2020
Date:
                                                                                      Signature of Clerk or Deputy Clerk
                                                                                                            s/ Mary Etienne
     Case 9:20-cv-81907-DMM Document 3 Entered on FLSD Docket 10/14/2020 Page 2 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                     SouthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Florida

                      CECILIA AGUEDA
                                                                  )
                                                                  )
                             Plaintiff
                                                                  )
                                v.                                )       Civil Action No. 20cv81907
                    JIMMY TORANO, and                             )
                     DANIELLE TORANO                              )
                            Defendant
                                                                  )


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) JIMMY TORANO
                                         14384 Stroller Way,
                                         Wellington, FL 33414




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: The Law Office of Zandro E. Palma, P.A.
                                         9100 South Dadeland Boulevard
                                         Suite 1500
                                         Miami, FL 33156



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:     Oct 14, 2020
                                                                                      Signature of Clerk or Deputy
                                                                                                            s/ MaryClerk
                                                                                                                    Etienne
